Citation Nr: 0121000	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  95-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for a bilateral hearing 
loss, currently rated as 10 percent disabling.

3.  Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes, including on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(2) 
(2000).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Jose Arturo Juarbe Ortiz, M.D.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from August 1971 to October 1973.

This case comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied the 
claims on appeal.

The claim for non-service connected pension benefits will be 
remanded to the RO for further development, whereas the Board 
will decide the other claims for service connection for PTSD 
and for a higher rating for the bilateral hearing loss.


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's claims.

2.  The veteran's service personnel records confirm that he 
engaged in combat against enemy forces while in the military, 
as reflected by his receipt of the Combat Infantry Badge 
specifically denoting this.

3.  The veteran has a confirmed diagnosis of PTSD, which has 
been medically linked to stressful events that occurred 
coincident with his combat service.

4.  The veteran's service-connected bilateral hearing loss is 
manifested by an average pure tone threshold loss, in decibels, 
of:  



HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
70
70
LEFT
35
50
65
65
70
The average decibel loss is 65 for the right ear and 63 for the 
left ear, and speech recognition ability is 84 percent 
bilaterally, equating to a level V hearing loss in his right 
ear and a level III hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in his favor, PTSD 
was incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  The criteria for a rating higher than 10 percent for the 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87 (1998 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
This Act introduces several fundamental changes into VA's 
adjudication process including the elimination of any 
requirement that a veteran submit a well-grounded claim.  Here, 
the Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to assist 
the veteran as mandated by the Veterans Claims Assistance Act 
of 2000.  The veteran has been informed of the evidence 
necessary to substantiate his claims and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims.  In this 
respect, the RO has made numerous attempts to develop the 
record, has obtained his treatment records, and has had him 
examined.  Finally, he has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  Id.

I.  Service connection for PTSD

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  If a 
chronic disease is shown in service, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
may be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  However, 
continuity of symptomatology is required where the disease or 
injury in service is not shown to be chronic or where 
chronicity of the disease or injury in service legitimately may 
be questioned.  Id.  Service connection also may be granted for 
any disease initially diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2000).  
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran prevailing 
in either case, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, service connection for PTSD requires a medical 
diagnosis of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed 
in-service stressor actually occurred; and medical evidence of 
a causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. West, 
11 Vet. App. 433, 435 (1998).  Revisions were made to 
38 C.F.R. § 3.304(f), effective March 7, 1997.  But the 
revisions still require the three essential elements set forth 
above, only with less formal evidentiary requirements.  Thus, 
the Board may proceed to consider the claim for PTSD in this 
case without prejudicing the veteran.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

With respect to the first element under the old criteria, the 
United States Court of Appeals for Veterans Claims-formerly, 
the U.S. Court of Veterans Appeals (Court) has held that "a 
clear (that is, unequivocal) PTSD diagnosis by a mental-health 
professional must be presumed to have been made in accordance 
with the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen, 
10 Vet. App. at 139.  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be treated 
the same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991).  The Court has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] service'."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1999); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination of 
whether veteran engaged in combat with enemy is particularly 
significant in PTSD cases).

Under the old criteria, if the claimed in-service stressor was 
related to combat, service department evidence that the veteran 
had engaged in combat or that he was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Under the revised criteria, it also is 
required that the evidence establishes that the veteran engaged 
in combat with the enemy.  However, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by 'credible 
supporting evidence'."  Cohen, 10 Vet. App. at 142 (citing 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 
Vet. App. 283 (1994)).

In this case, the Board notes that the service records reveal 
that the veteran served in Vietnam, as an infantryman.  And his 
commendations include the Combat Infantry Badge (CIB).  He 
alleges that he developed PTSD as a result of various 
firefights in which members of his unit were killed or wounded.  
In addition, he alleges that a friend named Efraim Rivera was 
killed along with 37 others in a helicopter crash.

Since the veteran received the Combat Infantry Badge, this is 
prima fascia evidence that he engaged in combat with the enemy.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  Thus, the Board finds that 
his statements regarding his claimed stressors are conclusive 
proof of their actual occurrence, and no further development 
for corroborative evidence is required.

The post-service medical records reveal that the veteran was 
admitted and treated at the First Hospital Panamericano for 30 
days, from March to April 1993.  He had various diagnoses-
including panic attack, paranoid schizophrenia, 
major depression, and PTSD.

Upon his release, the veteran immediately was seen at a VA 
medical center (VAMC).  He reported frequent nightmares of 
Vietnam, and was re-experiencing events that had occurred 
there.  He recalled a close friend's death.  While the examiner 
noted the veteran had been treated for depression and PTSD, the 
diagnostic impression was to rule out PTSD.

Subsequent VA records, dated in December 1993, noted the 
veteran had been hospitalized from November to December 1993, 
and was being followed at the VA PTSD clinic.  He reported 
hyperalertness, recurrent dreams and recollections of Vietnam, 
trouble concentrating, increased irritability, restlessness, 
anxiety, tearfulness, insomnia, and fear of losing control.  
The diagnoses were PTSD, delayed, and major depression with 
psychotic features.  A Global Assessment of Functioning (GAF) 
score of 50 was assigned.

The veteran underwent several VA examinations beginning with an 
April 1994 VA examination by a board of three psychiatrists.  
He reported functioning well until about a year earlier when he 
began having flashbacks.  He was being followed at the VA PCT 
Program.  He also reported receiving Social Security 
Administration (SSA) Pension benefits.  His medical records and 
claims file were reviewed.  It was noted that he was being 
treated by VA for PTSD.  He had had multiple jobs since 
separation from service, but was not currently employed.  The 
examiners noted he was appropriately dressed.  He was somewhat 
tense, but his affect did not match his complaints.  No tears 
were observed during the interview, and no depressive signs 
were noted.  He expressed freely, was relevant, coherent, and 
well organized.  There were no thought or perception disorders 
noted.  He was well oriented in 3 spheres; his memory was 
preserved; and retention and recall were good.  It was felt 
that he suffered from a floating anxiety.  Voluntary component 
was marked, and not considered a true psychological effect.  No 
suicidal ruminations were found.  The diagnosis was anxiety 
disorder, not otherwise specified (NOS).  It was the unanimous 
opinion of the Board that there was no evidence that the 
veteran met the criteria for a diagnosis of PTSD.

In March 1996, the veteran was examined by a member of the 
April 1994 psychiatric board-who noted the record included 
diagnoses of PTSD and major depression with psychotic features.  
The veteran had been unemployed for 2 1/2 years, and lived with 
his wife and four children.  He received VA compensation and 
SSI benefits.  He reported experiencing anxiety, depression, 
flashbacks, and nightmares.  The examiner noted the veteran was 
appropriately dressed, alert, and oriented x 3.  He was stiff 
and rigid, which may have been due to medication.  His mood was 
slightly anxious; his affect was constricted; and his 
attention, concentration, and memory were good.  His speech was 
clear, coherent, and loud.  He was not hallucinating, suicidal, 
or homicidal, and no thought or perception disorders were 
noted.  His insight and judgment were fair.  The diagnoses were 
anxiety disorder, NOS, and passive-aggressive and dependent 
personality traits.  A GAF score of 65 was assigned.

During a November 1999 VA mental status examination, by another 
member of the April 1994 psychiatric board, the examiner noted 
several psychiatric admissions since 1993.  The last VA 
admission was in 1997.  The final diagnoses at that time 
were impulse control disorder and PTSD.  The examiner currently 
evaluating the veteran noted that he was casually dressed, 
alert, with a very flat and inappropriate affect.  He was 
notably disorganized with looseness of association and a tense 
mood.  From the beginning of the interview, he started talking 
and practically did not stop, making statements one after the 
other with the same fixed flat facial expression.  He spoke 
rather illogically and obsessively.  He did not specify any 
stressor event in Vietnam, except that it was very hard for 
him.  He was oriented x 3, and his memory was grossly 
preserved, but disorganized.  His intellectual functioning 
seemed average, but affected due to disorganization of his 
thoughts.  His judgment and insight were poor.  A field survey 
also was conducted and considered along with the other evidence 
of record prior to rendering a diagnosis.  It was noted that, 
while the veteran had been examined on various occasions for 
PTSD, the condition was not diagnosed in relation to his 
symptomatology.  Rather, he had shown variability in terms of 
his complaints and symptoms throughout the years since service, 
with what appeared to have been psychotic events.  So in the 
present examiner's opinion, the appropriate diagnoses were 
schizoaffective disorder, mixed, and personality disorder, NOS.  
A GAF score of 50-55 was assigned.

A hearing was held in June 2000 at the RO.  And while the 
veteran did not testify personally, expert testimony was 
offered, instead, by Jose Arturo Juarbe Ortiz, M.D.  He 
indicated that he had been a psychiatrist for over 30 years 
and, in that capacity, had testified as an expert witness 
before the VA, SSA, as well as Federal and State Courts and 
Agencies.  Dr. Ortiz also stated, in essence, that he had 
reviewed the veteran's medical records and claims file, and 
that in his professional medical opinion the veteran had PTSD 
due to his traumatic experiences in Vietnam.

Following the June 2000 hearing, the veteran underwent another 
VA mental status evaluation in August 2000.  The examining 
physician again was one of the three psychiatric board members 
from the 1994 examination.  He reviewed the veteran's medical 
and other records, including the hearing testimony of Dr. 
Ortiz.  The VA examiner noted the veteran was clean, unshaven, 
overweight, properly dressed, but rigid.  He was alert and 
oriented x 3, with a slightly depressed mood, and he had a 
blunted affect.  His attention and concentration were good.  
His memory, insight, and judgment were fair.  His speech was 
clear and coherent.  He was not hallucinating, suicidal, or 
homicidal.  The diagnosis was schizoaffective disorder with 
depressive features.  A GAF score of 60 was assigned.  The 
examiner opined that the veteran did not suffer a sufficient 
stressor, noting that the alleged exposure to combat lacked 
details and specifics of the alleged stressing situations.  
Consequently, he did not fulfill the diagnostic criteria for 
PTSD, nor was there a link between a diagnosis of PTSD and a 
recognized stressor or stressors in service.

As previously noted, the veteran was awarded the Combat 
Infantry Badge and, as such, his statements-alone-regarding 
his claimed stressors in service are conclusive proof of their 
actual occurrence in the absence of any affirmative evidence to 
the contrary, and no further development for corroborative 
evidence is required.  Secondly, the treatment records and Dr. 
Ortiz's expert testimony during the hearing reflect a diagnosis 
of PTSD and, moreover, conclude that the PTSD is related to 
stressful events that occurred in combat.  Therefore, a link, 
established by medical evidence, between the current symptoms 
and the in-service stressors has been provided.  The evidence 
of record thus reflects that all three requirements to 
establish a claim of entitlement to service connection for PTSD 
have been met.  And as a result, the appeal concerning this 
claim must be granted.

While none of the VA psychiatric examiners who evaluated the 
veteran in April 1994, March 1996, November 1999, and August 
2000 believed that a diagnosis of PTSD was warranted-and 
diagnosed, instead, other psychiatric conditions not related to 
his military service, he still is entitled to service 
connection for PTSD in this particular instance because the 
other evidence of record places the evidence, as a whole, 
into relative equipoise for and against his claim.  And that 
being the case, all reasonable doubt concerning whether he has 
PTSD, and whether it is related to his combat service in 
Vietnam, must be resolved in his favor. 38 C.F.R. § 3.102 
(2000); see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Increased rating for a bilateral hearing loss

The record reveals that the veteran initially was awarded 
service connection for a bilateral hearing loss in a May 1974 
rating decision and assigned a noncompensable (i.e., 0 percent) 
rating, effective from November 1973.  His rating was increased 
in March 1986 to 10 percent, effective from April 1985, and it 
has remained at that level since.  In October 1996, the RO 
received his claim for a higher rating for his bilateral 
hearing loss.  However, the RO denied his claim, 
and this appeal ensued.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Generally, the degrees of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. § 
4.1 (2000).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability more closely approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  And when, after 
careful consideration of all of the evidence, there is an 
approximate balance of evidence for and against the claim, all 
reasonable doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2000).  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  However, where, as here, he is 
requesting a higher rating for a disability that was service 
connected many years ago, as opposed to appealing the rating 
that initially was assigned just after establishing his 
entitlement to service connection, his current level of 
functional impairment due to his disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  And this, in 
turn, means the Board does not have to consider whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his current claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Ratings for bilateral defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-
6110.

The veteran filed his claim for an increased rating for his 
bilateral hearing loss in October 1996.  And during the 
pendency of his appeal, the criteria used for rating diseases 
of the ear (and other sense organs) were amended-effective 
June 10, 1999.  While the eleven auditory acuity levels alluded 
to above did not change for determining the severity of his 
hearing loss disability, and continue to be codified at 
38 C.F.R. § 4.85, the June 1999 amendment added the provisions 
of 38 C.F.R. § 4.86 for evaluating exceptional patterns of 
hearing impairment.

(a) When the puretone threshold at each of 
the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine 
the Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIA, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating 
specials will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIA, whichever 
results in the higher numeral.  
That numeral will then be elevated to the 
next higher Roman numeral.  Each ear will 
be evaluated separately.

See 38 C.F.R. § 4.86 (2000).

In this particular instance, however, the new provisions of 
section 4.86 do not apply to the left ear because the results 
of the two most recent VA audiological examinations, in 
February 2001 and July 1997, show that the veteran does not 
have a sufficient decibel loss in this ear at all of the 
enumerated frequencies to warrant application of this new 
regulation.  Therefore, insofar as his hearing loss in this ear 
is concerned, although there was a partial change in the method 
used to rate the severity of his bilateral hearing loss 
disability as a result of the new criteria, the change is not 
actually "more favorable" to him in comparison to the rating 
criteria previously in effect.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

During the most recent VA audiometric examination in February 
2001, the pure tone threshold losses, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
70
70
LEFT
35
50
65
65
70

The average decibel loss was 65 for the right ear and 63 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent, bilaterally.  The clinical summary 
indicated a moderate-to-moderately severe sensorineural 
hearing loss in the right ear, a mild-to-moderately severe 
hearing loss in the left ear, and mildly reduced speech 
recognition, bilaterally.

During the earlier VA audiometric examination in July 1997, the 
pure tone threshold losses, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
65
65
LEFT
35
50
60
65
70

The average decibel loss was 62 for the right ear and 61 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent, bilaterally.  The clinical summary 
indicated a mild-to-moderately severe sensorineural 
hearing loss.

Thus, since the veteran only had a 50 decibel loss in his left 
ear at 1,000 Hertz during both the February 2001 and July 1997 
VA audiological evaluations, the new provisions of 38 C.F.R. 
§ 4.86 do not apply to this ear.  He did, nevertheless, have a 
sufficient loss in his right ear of at least 55 decibels at 
this and the other frequencies of 2,000, 3,000, and 4,000 Hertz 
to warrant application of this new regulation.  So the Board 
must evaluate the severity of his hearing loss in this ear 
under the old criteria until the effective date of the change 
in regulation-in June 1999.  And thereafter, the degree of 
hearing loss in this ear must also be evaluated under both the 
old and the current provisions-with the most favorable version 
ultimately being applied in rating his disability.  See Dudnick 
v. Brown, 10 Vet. App. 79 (1997); see also Rhodan v. West, 12 
Vet. App. 55 (1998); Haywood v. West, 12 Vet. App. 55 (1998) 
(revised regulations are not applied retroactively unless they 
contain a provision expressly indicating that they should be 
and, if not, only may be applied as of the effective date of 
the change).

Under the former criteria in effect prior to June 10, 1999, an 
average decibel loss in the right ear of 65 (from the February 
2001 VA audiological evaluation) combined with a speech 
discrimination score of 84 percent correlated to level III 
hearing acuity.  See 38 C.F.R. § 4.87, Table VI (1998).  
Similarly, an average decibel loss in the left ear of 63 (also 
from the February 2001 VA audiological evaluation) combined 
with a speech discrimination score of 84 percent correlated to 
level III hearing acuity.  Id.  And level III hearing acuity 
also resulted from the combination of a 62 decibel loss in the 
right ear (from the July 1997 VA audiological evaluation) and 
speech recognition ability of 84 percent, as it did also from 
the combination of a 61 decibel loss for the left ear (from the 
July 1997 VA audiological evaluation) and speech recognition 
ability of 84 percent.  Id.  Level III hearing, bilaterally, in 
turn correlated to a noncompensable (i.e., 0 percent) rating.  
38 C.F.R. § 4.87, Diagnostic Code 6100, Table VII (1998).  So 
under the old criteria, considering the results of either the 
February 2001 or July 1997 VA audiological evaluation, the 
veteran clearly would not be entitled to a higher rating than 
he already has.  The assignment of disability ratings for 
hearing impairment was derived by a mechanical application of 
the rating schedule to the numeric designations assigned after 
audiometric evaluations were rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  And the schedular ratings 
also were intended to make proper allowances for improvement by 
hearing aids.  38 C.F.R. § 4.86 (1998).

The above decibel losses and speech recognition data that were 
obtained for the right and left ears during the February 2001 
and July 1997 VA audiological examinations also correlate to 
level III hearing acuity, bilaterally, under the revised 
criteria of 38 C.F.R. § 4.85, Tables VI and VII (2000).  So the 
veteran, in turn, is not entitled to a rating higher than he 
already has under this revised regulation, either.  Hence, the 
only issue that remains is whether he is entitled to a higher 
rating under the revised criteria of 38 C.F.R. § 4.86-as this 
revised regulation pertains specifically to his right ear since 
he does not have sufficient hearing loss in his left ear to 
warrant its application.  According to 38 C.F.R. § 4.85, Table 
VIA (2000), a 65 puretone threshold average from the February 
2001 VA audiological evaluation results in level V hearing 
acuity in the right ear, and a 62 decibel loss from the earlier 
VA audiological evaluation in July 1997 results in level IV 
hearing acuity in this ear.  So the Board will use the higher 
level V hearing acuity in this ear that was observed during the 
more recent VA audiometric evaluation in February 2001 to give 
the veteran the best chance of obtaining a higher rating for 
his bilateral hearing loss disability.  However, even when 
combining his level V hearing acuity for his right ear with his 
static level III hearing acuity for his left ear correlates to 
only a 10 percent rating under 38 C.F.R. § 4.85, Table VII 
(2000).  And he already has a 10 percent rating for his 
bilateral hearing loss disability.  Consequently, the revisions 
in the rating criteria do not provide any additional tangible 
benefit to him in this instance.

There also is no objective medical or other indication that the 
schedular criteria are inadequate to properly evaluate the 
severity of the veteran's bilateral hearing loss disability-
considering such factors as whether there has been marked 
interference with his employment (i.e., beyond that 
contemplated in the rating currently assigned) or frequent 
periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2000).  
The vast majority of the treatment and evaluation that he has 
received for his hearing loss has been on an outpatient (as 
opposed to an inpatient) basis.  And to the extent that he 
has experienced any occupational impairment, it primarily has 
been attributed to conditions other than his hearing acuity.  
So he is not entitled to a higher rate of compensation for his 
bilateral hearing loss disability on an extra-schedular basis.

The Board is mindful of the veteran's allegations that his 
hearing loss disability is worse than currently rated.  
However, as alluded to earlier, the ratings for hearing loss 
disabilities are derived by a "mechanical application" of 
level of hearing acuity shown during the objective testing to 
the specifically enumerated criteria of the rating schedule.  
In other words, the Board does not have any discretion but to 
correlate the results of the hearing tests to the tables used 
in the rating schedule to determine the appropriate rating; 
this is a ministerial function, so the Board has no choice but 
to deny his claim for a higher rating.  See Lendenmann, 3 
Vet. App. at 349.  The preponderance of the evidence is against 
the claim, so the benefit-of-the-doubt doctrine does not apply.  
See Alemany, 9 Vet. App at 519.


ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing the payment of VA compensation.

An increased rating for the bilateral hearing loss, currently 
rated as 10 percent, is denied.


REMAND

The veteran believes that he should be granted pension benefits 
due to his 
non-service connected disabilities because they prevent him 
from securing and maintaining substantially gainful employment.  
After a preliminary review of the record on appeal, the Board 
finds that additional development of the evidence is necessary 
prior to deciding this claim.

The record reflects that the veteran, in his February 1995 
pension claim, indicated that he had been awarded SSA 
disability benefits.  The records pertaining to the award of 
those benefits have not been obtained and associated with the 
other evidence of record, and they should be.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363, 370-372 (1992).  Thus, the RO must request 
complete copies of any SSA records utilized in awarding the 
veteran disability benefits-including a copy of the SSA's 
decision deciding his claim.

The evidence of record shows the veteran has several non-
service-connected physical and mental disorders-including 
onychomycosis, hyperlipidemia, hypercholesterolemia, seborrheic 
dermatitis, internal hemorrhoids, colonic diverticula, an 
anxiety disorder, passive aggressive and dependent 
personality traits, major depression, paranoid schizophrenia, a 
schizoaffective disorder, and a personality disorder, etc.  He 
also is service connected for a bilateral hearing loss and 
PTSD.  The January 2000 rating decision on appeal did not 
evaluate or list all of these disabilities.  Furthermore, as a 
result of this decision, service connection was granted for 
PTSD, so the initial rating determination must still be made by 
the RO.

In light of the veteran's statements and the medical evidence 
of record, the Board concludes that the claim must be remanded 
to the RO to afford him appropriate VA examinations for all of 
his disabilities to properly adjudicate his claim.

According to applicable regulations, an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability which is claimed by the veteran.  See 38 C.F.R. Part 
4 (2000); see also Roberts v. Derwinski, 2 Vet. App. 287 
(1992).  VA has the responsibility of identifying all 
disabilities which the veteran currently has, determining 
whether they are permanent in nature, and assigning a schedular 
evaluation for each.  Id.  The Court has held that VA 
adjudicators, when considering a claim for pension benefits, 
must consider whether the veteran is unemployable as a result 
of a lifetime disability, i.e., an "objective" standard, or 
if he is not unemployable, whether there nonetheless exists a 
lifetime disability that would render it impossible for an 
average person to follow a substantially gainful occupation, 
i.e., a "subjective" standard.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.321, 4.15, 4.16, and 4.17 (2000); 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  On remand, all 
diagnosed disabilities should be rated according to the 
criteria set forth in the Schedule for Rating Disabilities.

The Board further notes that, because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000 
(VCAA), a remand in this case also is required for compliance 
with the notice and duty to assist provisions contained in the 
new law.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons as 
well, a remand is required.

Accordingly, the claim for pension is REMANDED to the RO for 
the following development and consideration:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, hospitals, 
or treatment centers (private, VA or 
military) who have provided him with 
relevant medical treatment for any of his 
disabilities, and whose records are not 
already associated with the claims file. 
The veteran must adequately identify the 
records and provide any necessary 
authorization.  If the RO, after making 
reasonable efforts, is unable to obtain any 
records sought, the RO shall notify the 
veteran that it is unable to obtain those 
records by identifying the records it is 
unable to obtain; explaining the efforts 
that it made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

2.  The RO should contact the SSA to obtain 
the records from that agency pertaining to 
the award of disability benefits to the 
veteran-including a copy of the decision.  
The RO's efforts should continue until the 
records are obtained, unless it is 
reasonably certain that such records do not 
exist or that further efforts to obtain 
those records would be futile.  The RO 
should proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran that 
it is unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it made 
to obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

3.  The RO should arrange for the veteran to 
undergo VA pension examination(s) to 
determine the nature and extent of all 
disabilities found to be present.  The 
claims file must be made available to and 
reviewed by the examiner(s) in connection 
with the requested study.  The examiner(s) 
must describe the impact of the veteran's 
disabilities on his industrial adaptability.  
All appropriate diagnostic testing deemed 
necessary to render clinically supported 
diagnoses should be administered.  In 
addition, if a psychiatric disorder is 
found, a GAF score should be assigned and 
explained.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

4.  The RO then must review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act (to 
be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Following any additional development 
deemed appropriate by the RO, the RO should 
re-adjudicate the claim for pension.  If 
the claim continues to be denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) that includes the 
percentage rating for each diagnosed 
disability.  The SSOC also must contain 
notice of all relevant actions taken on the 
claim for benefits- to include a summary 
of the evidence and the applicable laws and 
regulations considered pertinent to this 
issue.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

 

